OPINION AND ORDER
Robert Dale Thomas of Harlan has been found guilty of unethical and unprofessional conduct by the Board of Governors of the Kentucky Bar Association because he failed to complete an ancillary administration of an estate with reasonable diligence and failed to keep a client reasonably informed as to the status of the matter entrusted to him.
The conduct of the lawyer was in violation of SCR 3.130-1.3, which provides that a lawyer shall act with reasonable diligence and promptness in representing a client and SCR *8393.130-1.4(a) & (b), which provides that a lawyer should keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information and with that a lawyer should explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation.
The case was submitted to the Board on stipulated facts. In July of 1990, Thomas was hired by an Executrix, whose decedent was an Ohio resident who owned an interest in two parcels of real estate located in Harlan and Wayne County, Kentucky, to assist in ancillary administration necessary to transfer the Kentucky real estate. Thomas received all the necessary information and was paid a $300 retainer.
Thomas knew that his client was anxious to sell the Kentucky real estate and quickly found a buyer, however, he failed to promptly perform the necessary paper work and schedule a closing. There were numerous scheduled closings that never took place. The sale and transfer were finally accomplished by the end of November, 1990. Thomas did nothing further to complete the estate.
In October of 1992, the Executrix sent a certified letter to Thomas complaining that in the preceding two years nothing had been done to complete the ancillary estate and the transfer of the remaining real estate, to which Thomas did not respond. On November 6, 1992, the Executrix’s Ohio attorney also sent a letter pointing out Thomas’s neglect, which was not responded to as well.
Thomas answered the Bar Complaint filed against him, admitting all the allegations, apologizing and offering to complete the estate work and to refund the fee paid to him. Thomas eventually did complete the ancillary probate estate and refunded the $300.
The case was submitted to the Board of Governors for decision on the record. The Board of Governors of the Kentucky Bar Association determined by a vote of 12 to 0 that respondent was guilty of the charges. There is no record of any prior discipline. The Board also recommended that he be suspended from the practice of law for thirty (30) days.
Upon reviewing the record and having considered the recommendation of the Board of Governors,
IT IS ORDERED THAT:
Robert Dale Thomas is hereby suspended from the practice of law in the Commonwealth of Kentucky as of the date of this order for a period of thirty (30) days, and until such further time as he is reinstated to the practice of law by order of this Court pursuant to SCR 3.510.
Thomas is ordered to pay the costs of this action in the amount of $290.22. Such payment shall be made before any application for reinstatement will be considered.
STEPHENS, C.J., and LAMBERT, KING, GRAVES and WINTERSHEIMER, JJ., concur.
BAKER and STUMBO, JJ., would issue a public reprimand.
ENTERED: August 29,1996.
/s/ Robert F. Stephens Chief Justice